Citation Nr: 1138377	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-42 266A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left ankle injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2011, the Veteran testified during a hearing conducted at the Board's main office in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in an unappealed June 2003 decision, the RO declined to reopen a previously denied claim for service connection for residuals of a left ankle injury and denied service connection for a right ankle disorder.  That determination is final and may not be reopened without new and material evidence.  38 U.S.C.A.§§ 5108, 7105 (West 2002). 

The Board also points out that, in October 2008, it appears that the RO implicitly considered the claims for service connection for residuals of a left ankle injury and a right ankle disorder, as reopened.  But, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim. See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first issue that must be addressed by the Board is whether the previously denied claims ought to be reopened.  38 U.S.C.A. § 5108.

The issues of service connection for residuals of a left ankle injury and whether new and material evidence has been submitted to reopen a claim of service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection for residuals of a left ankle injury on the basis that there was no evidence of chronic left ankle disability resulting from the injury in service; and a June 2003 rating decision confirmed and continued the RO's determination.  The Veteran was notified in writing of the RO's decisions and his appellate rights.  He did not perfect an appeal.

2.  The evidence associated with the claims file since the June 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a left ankle injury.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that confirmed the denial of service connection for residuals of a left ankle injury is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the June 2003 RO decision is new and material and the claim of service connection for residuals of a left ankle injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for residuals of a left ankle injury, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II. Factual Background and Legal Analysis

An April 1996 rating decision denied service connection for residuals of a left ankle injury on the basis that there was no evidence that he had chronic disability resulting from a left ankle injury in service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105.

Upon review of additional medical evidence, a June 2003 rating decision confirmed and continued the previous denial of entitlement to service connection for residuals of a left ankle injury, finding that there was no evidence that the Veteran had a post service left ankle disorder that was incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in October 2007.  The evidence added to the record since the June 2003 rating decision includes VA and private medical records and statements, dated from August 2000 to June 2009, some duplicative of those previously considered by the RO, and written and oral statements from the Veteran in support of his claim.  Amongst these is an August 2000 VA medical record wherein the Veteran provided a history of a bilateral ankle injury in service.  

A September 2007 private x-ray report notes a loose body or avulsion fracture in the Veteran's left ankle and, a December 2007 VA outpatient record includes his report of chipping a bone in his left ankle and muscle strain the previous September that was treated with an air cast and now a brace.

A December 2007 VA examination report reveals that the Veteran gave a history of injuring his left ankle in 1980 in service and experiencing constant pain and swelling, particularly on prolonged standing and walking.  He said his ankle gave way periodically and he was able to work as a truck driver.  Upon examination, the clinical impression was ligament damage of the left ankle.  Results of x-rays taken at the time showed some deformity of the proximal shaft of the 4th metatarsal possibly associated with an old fracture.  

A January 2008 private medical report indicates that the Veteran fell from a truck and had an avulsion fracture and persistent left ankle pain.  Results of a magnetic resonance image (MRI) performed at the time include "a history of prior avulsion fracture" but no bone edema was noted at the current time.  A February 2008 VA outpatient record includes a past medical history of an ankle injury.

During his July 2011 Board hearing, the Veteran denied any pre-service ankle problems and testified to experiencing a left ankle injury in service.  He said that a physician told him that x-rays performed in 1980 may not have shown his avulsion fracture and it may have been treated as a sprain (Id. at 7-8).  The Veteran indicated that he was continuously treated for a left ankle problem after service, and sought treatment at the Johns Hopkins medical facility but there were no records from that treatment (Id. at 9).  He said that his treatment included using crutches and canes.  According to the Veteran, he worked as a truck driver and failed Department of Transportation (DOT) physical examinations due to weak ankles (Id. at 13 and 18).

The evidence added to the record since the June 2003 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service left ankle disorder, the December 2007 VA examination report reflecting an impression of ligament damage to the left ankle and x-ray findings of possible old avulsion fracture relate to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for residuals of a left ankle injury is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left ankle injury is reopened, and to this extent the appeal is allowed. 



REMAND

The Veteran seeks service connection for residuals of a left ankle injury and a right ankle disorder.  He contends that he injured his left ankle in service and was continuously treated for it after his discharge.  The Veteran further maintains that he has a right ankle disorder that physicians have attributed to his left ankle disorder.  In his November 2008 notice of disagreement, the Veteran maintained that his inability to exercise due to his ankle disorders caused him to be overweight and have high blood pressure, as well as leg and back pain.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.  The April 2008 notice letter to the Veteran notes that service connection for a right ankle disability was denied in June 2003, but does not explain the reason for the denial or what evidence was necessary to reopen the claim.  The June 2003 rating action denied service connection for right ankle disability on the basis that there was no showing that current disability was related to service.  In order to reopen the claim, the Veteran should submit competent evidence tending to show that current right ankle disability is related to service or a service-connected disability.  

Service treatment records show that, in February 1980, the Veteran hurt his left ankle while playing basketball.  Objectively, there was soft tissue swelling and some tenderness.  Results of x-rays taken at the time showed a radiolucent line that could represent a hairline fracture.  That report indicates that if this bears clinical correlation, if symtoms persisted, follow-up film of the lateral malleolus after the swelling goes down was recommended.  When examined for separation in July 1981, the Veteran reported having foot trouble, although his lower extremities and feet were normal on examination.

The December 2007 VA examination report includes the Veteran's history of injuring his left ankle in 1980 in service and experiencing constant pain and swelling, particularly on prolonged standing and walking.  The clinical impression was ligament damage of the left ankle.  Results of x-rays taken at the time showed some deformity of the proximal shaft of the 4th metatarsal possibly associated with an old fracture, although the examiner did not provide an opinion regarding the etiology of the deformity.  

January 2008 private medical records indicate that the Veteran had left ankle pain after falling out of a truck.  Results of the MRI of his left ankle include a history of a prior avulsion fracture, but were otherwise considered essentially normal.  A February 2008 VA outpatient record indicates that the Veteran had a past history of an ankle injury.

Here, the Veteran has testified to injuring his left ankle in service and a history of foot trouble was noted at separation examination, and he also testified to experiencing chronic left ankle pain since 1981 when he was discharged from service and records show a history of an old avulsion fracture of the left ankle.  Therefore, the Board is of the opinion that the Veteran should be afforded a VA examination performed by a physician to determine the etiology of any left ankle disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006

Further, during his July 2011 Board hearing, the Veteran testified to repeatedly failing DOT physical examinations due, in some part, to weakened ankles, but did not have those medical reports (see Board hearing transcript at pages 13 and 18).  However, a November 7, 2007 VA outpatient record indicates the Veteran was seen "at Mercy" for a DOT physical four days earlier.  Although, in March 2009, the RO requested records regarding the Veteran's treatment for bilateral ankle disorders from Mercy Medical Center in Baltimore, Maryland, and received the September 2007 and January 2008 private medical records discussed above, it did not request DOT physical examination reports.  The Board believes this should be done, prior to appellate consideration of his claims.  

Moreover, the September 2002 VA outpatient medical record indicates that the Veteran sustained an ankle injury in service 10 to 12 years earlier, and "[w]as seen here" at the VA medical center (VAMC) in Baltimore, Maryland, for it.  As such, the record suggests that additional VA medical evidence might be available that is not before the Board at this time.  Thus, an effort should be made to obtain these VA medical records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Baltimore, Maryland, for the period from June 2009 to the present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies the veteran of the evidence and information necessary to reopen the claim; (2) notifies the veteran of the reason for the June 2003 denial (no showing that current right ankle disability was related to active duty); and (3) notifies the veteran of what specific evidence would be required to substantiate the element or elements needed to grant the veteran's service connection claim (i.e., competent evidence establishing that current right ankle disability is related to service or a service-connected disability).  This notice is outlined by the Court in Kent, supra.  The notification letter should also advise the veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claim.  

2.  Contact the Mercy Medical Center, 301 Saint Paul Place, Baltimore, Maryland 21202, and request all medical records regarding any Department of Transportation physical examination performed on the Veteran to specifically include records of a November 2007 DOT examination.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Baltimore for the period from 1981 to August 2000, and from June 2009 to the present, and from any additional VA or non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any left ankle disorder(s) found to be present.  The claims file should be made available to the examiner.  A complete history of the left ankle disorder(s) should be obtained from the Veteran by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

For any left ankle disability found, the examiner is requested to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that it had its clinical onset in service or is otherwise related to active duty.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

5.  Then, readjudicate the Veteran's claims for service connection for residuals of a left ankle disorder and whether new and material evidence has been submitted to reopen a claim of service connection for a right ankle disorder.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


